 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    D’RON BOTTS,                                      No. 2:21-cv-0128-JAM-EFB P
12                       Petitioner,
13              v.                                      ORDER
14    CALIFORNIA DEPARTMENT OF
      CORRECTIONS,
15
                         Respondent.
16

17

18          Petitioner, a state prisoner proceeding pro se, has filed an application for a writ of habeas

19   corpus pursuant to 28 U.S.C. § 2254. The matter was referred to a United States Magistrate

20   Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21          On March 9, 2021, the magistrate judge filed findings and recommendations herein which

22   were served on petitioner and which contained notice to petitioner that any objections to the

23   findings and recommendations were to be filed within fourteen days. Petitioner has filed

24   objections to the findings and recommendations.1

25
            1
26            Petitioner also filed a civil rights complaint with a request that the court “send
     petitioner’s writ to the appropriate court for proper judgment.” ECF No. 11 at 1. Petitioner is
27   hereby informed that the dismissal of this habeas action is without prejudice to petitioner’s
     commencement of a civil rights action. The court will not, however, file petitioner’s complaint for
28   him.
                                                         1
 1          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this
 2   court has conducted a de novo review of this case. Having carefully reviewed the entire file, the
 3   court finds the findings and recommendations to be supported by the record and by proper
 4   analysis.
 5          Accordingly, IT IS HEREBY ORDERED that:
 6          1. The findings and recommendations filed March 9, 2021, are adopted in full;
 7          2. Petitioner’s application for a writ of habeas corpus is denied;
 8          3. The Clerk is directed to close the case; and
 9          4. The court declines to issue a certificate of appealability.
10

11
     DATED: April 30, 2021                           /s/ John A. Mendez
12
                                                     THE HONORABLE JOHN A. MENDEZ
13                                                   UNITED STATES DISTRICT COURT JUDGE
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
